MEMORANDUM **
Russell Sutton appeals pro se the district court’s pre-filing order imposed pursuant to Federal Rule of Civil Procedure 11. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion a district court order imposing a sanction pursuant to Fed.R.Civ.P. 11, see Buster v. Greisen, 104 F.3d 1186, 1189 (9th Cir. 1997), and we modify the present order because it is overly broad, see DeLong v. Hennessey, 912 F.2d 1144, 1148 (9th Cir. 1990).
We modify the district court’s order as follows: in section 3 of the order delete the words “any further civil actions” and replace them with “any further civil actions pertaining to the death of James Sutton, or to the parties to the six previous actions filed by Russell Sutton: 560086-1, 606358-0, CIV F-98-6423, CIV F-99-5617, CIV F-99-5920, CIV F-00-6346”. See 28 U.S.C. § 2106; May v. United States, 906 F.2d 467, 471 (9th Cir.1990). In all other respects, the district court’s order is affirmed.
Appellee’s request for judicial notice, filed May 14, 2001, is granted.
Each party shall bear it own costs on appeal.
No further filings shall be accepted in this closed appeal. The mandate shall issue forthwith.
AFFIRMED AS MODIFIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.